DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 8,158,493) in view of Heist [embodiment figs.1 and 5] (US 20030043452) and Nikitin et al. (US 2002/0050488).
 	Regarding claim 28, Shah et al. discloses “a modular system” (fig.2B) “for machining a workpiece” (intended use), comprising:
 	“a laser source” (104) “outputting a broadband first beam at a fundamental wavelength along a path” (col.25, at lines 40-46, i.e., the power amplifier average output may slightly increase at fundamental wavelength. This suggest that the laser system 104 output the fundamental wavelength) 
	“a harmonic wavelength generator” (fig.2B, 256) receiving” the first beam” (the beam from the laser system 104).
	Shah et al. is silent regarding a harmonic wavelength generator operative to partially convert the first beam into at least one second beam at a harmonic wavelength, wherein the first and the second beams are coaxially and temporally overlapped; and an adjustable non-achromatic optics impinged upon by the coaxial first and second beams and configured to controllably generate a chromatic aberration such that the second beam has a focal plane on or near a surface of the workpiece providing an initial material state change sufficient to increase a temperature for a subsequent effective absorption of the first beam with a focal plane spaced away from the surface into a body of the workpiece.
 	Heist teaches “a harmonic wavelength generator” (fig.1, 5) “operative to partially convert the first beam into at least one second beam at a harmonic wavelength” (para.0046, i.e., the extracavity frequency conversion unit 5 comprises a unit 6 for generating the second harmonic 7 with a first nonlinear optical crystal C1 and a unit 8 … with a second nonlinear optical crystal C2), wherein “the first and the second beams are coaxially and temporally overlapped” (para.0069, i.e., fig.5, for the frequency conversion unit 5, two non linear optical crystal C3 and C4 are provided. It would have been obvious to replacing fig.1’s conversion unit having crystals C1 and C2 with fig.5’s conversion unit having crystals C3 and C4 in order to compensate for the spatial and temporal walk-off.  Para.0070 discuss about the two laser beams 2 and 7 exit coaxially from the birefringent crystal 12. Para.0020 at lines 8-10 discuss about the optical temporal overlapping and both the spatial and temporal walk off can be compensated in this way. In this case, Heist’s conversion unit use crystals to achieve this function). Shah et al. teaches a laser processing device. Heist teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the 
 	Nikitin et al. teaches “an adjustable non-achromatic optics” (at least one of 520 and 525 that is adjustable via actuators 212, 213. See para.0069) “impinged upon by the coaxial first and second beams” (para.0068, i.e., fig.5, laser beams F1 and F2 are arranged in coaxial manner. Para.0071-0072 also discuss about the combined beam xoaxially) and “configured to controllably generate a chromatic aberration such that the second beam has a focal plane on or near a surface of the workpiece” (fig.5 shows the chromatic aberration such that the laser beams passing through lens focus at different points (i.e., F2 Focus 560 and F1 Focus 570)) “providing an initial material state change sufficient to increase a temperature for a subsequent effective absorption of the first beam with a focal plane spaced away from the surface into a body of the workpiece” (para.0069, i.e., to provide the ability to create a zone of high energy concentration (also called heating zone). Para.0067 discuss about fig.5 having energy source and welding head … to deliver a desired amount of energy … profile at powers up to 3000W. The laser beams is capable of welding and deliver power up to 3000 W that is capable of providing an initial material state change sufficient to increase a temperature for a subsequent effective absorption of the first beam with a focal plane spaced away from the surface into a body of the workpiece.  Para.0068 states that laser beams F1 and F2  can be combined or bundled together … within the quartz through their respective focal characteristic.  Also see abstract, i.e., dicing, cutting , scribing).  Shah et al. teaches a laser processing device. Nikitin et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shah et al. with Nikitin et al., by replacing Shah et al.’s objective lens or focus lens with Nikitin et al.’s focus lens 520 and 525, to allow thermal treatment inside or in the interior of the workpiece (para.0068) as taught by Nikitin.
 	Regarding claim 29, modified Shah et al. discloses “the laser source is a fiber laser operating in a continuous wave (GW) mode or quasi-CW mode or pulsed mode” (Shah et al., col.22 at lines 45-46, i.e., a quasi-cw semiconductor laser) and “outputs the first beam in single or multi modes” (Shah shows output a laser beam that is considered as the single mode).
 	Regarding claim 30, modified Shah et al. discloses “the harmonic generator” (Heist, fig.1, 5) is configured with:
“one or more nonlinear crystals spaced from one another along the optical path by using only reflective focusing so as to selectively provide sequential conversion of the fundamental wavelength into second, third and/or fourth harmonic wavelength” (Heist, para.0048-0049, i.e., the second harmonic 7 … third harmonic 9), or at an independently tunable wavelength by using optical parametric and/or Raman processes and a single or multi-pass wavelength conversion scheme,
 	Regarding claim 31, modified Shah et al. discloses “the nonlinear crystals each arc cut for either Type 1 or Type 11 phase-matching” (Heist, abstract, nonlinear optical crystals. Para.0008, 0018 and 0024 discuss about phase matching for efficient frequency conversions. Please noted that the nonlinear crystals can be interpreted as either Type I or Type II phase-matching).

 	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 8,158,493) in view of Heist [embodiment figs.1 and 5] (US 20030043452) and Nikitin et al. (US 2002/0050488) as applied in claims 28-31, and further in view of Lizotte et al. (US 2006/0065640) and Lawson (US 5,442,436)
 	Regarding claim 32, modified Shah et al. discloses a collimator including a parabolic mirror which is located between the harmonic generator and the workpiece.
 	Lizotte et al. teaches “a collimator” (DOE/HOE shaper 70 and para.0078, i.e., a HOE/DOE integrator or collimator) which is located between “the harmonic generator” (66) and “the workpiece” (the laser is directed to a wokrpiece fig.1 show example of a workpiece 30). Shah et al. teaches laser processing device. Lizotte et al. teaches laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shah et al. with Lizotte et al., by adding Lizotte et al.’s collimator in between Shah et al.’s the harmonic generator and the workpiece, to narrow and align the beam to generate a more parallel beam for optimize the laser processing for high power laser device. 
 	Lawson teaches “collimator including a parabolic mirror” (abstract, i.e., a reflective collimator and col.1 at lines 18-32, i.e., high power laser tend to use reflective collimators to collimate the laser beam … a reflective collimator using either a single spherical mirror or a parabolic mirror). The combination of modified Shah et al. and Lizotte et al. teaches a laser processing device having collimator. Lawson teaches collimator for laser . 



Allowable Subject Matter
 	Claims 33 and 37 are allowed.




 Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 	(1) Shah et al. teaches the laser device having controller for controlling the components of the laser device. However, Shah et al. in combination of other references is silent regarding a processing unit configured to determine a fluence ratio of the first and second beams at respective fundamental and harmonic wavelength and adjust the non-achromatie processing lens or lens system such that the second beam at the higher wavelength generating the spark, wherein the fluence ratio is larger or at least equal to the inverted ratio of a absorption coefficients at the fundamental and harmonic wavelength; or the fiber laser source operates so that the energy of each of  Efh(λ)/Ethall (λ)> I, wherein Eth is the energy threshold of a single laser beam coupled into the workpiece at each individual fundamental or harmonic wavelength alone needed to accomplish the laser machining of workpiece by the single laser beam at the individual wavelength beam, and Ethall(k) is the energy threshold of the laser beam at the individual wavelength when the coaxial first and second beams Impinge on the workpiece simultaneously all together.


Response to Arguments
 	Applicant's arguments filed on 10/25/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 103a …must teach or suggest all the claim limitations … examiner then turns to secondary reference of Heist and Nikitin …” on pages 6-8 of remark.
 	In response, examiner respectfully disagrees because Heist reference is used to teach the harmonic wavelength generator convert the first beam into at least one second beam at a harmonic wavelength and the first and the second beams are temporally and coaxially and overlapped (fig.5 shows beams are converge after passing 12 into one single beam so that the beams are arranged in coaxial manner and para.0020 discuss about the temporal overlapping). Nikitin teaches the coaxial beams from different laser sources (para.0068) and a chromatic aberration such that the second beam has a focal plane on or near a surface of the workpiece” (fig.5 shows the chromatic aberration such that the laser beams passing through lens focus at . 


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761